Citation Nr: 1741014	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and emphysema.


REPRESENTATION

Veteran represented by:	Donald Ewing, One-time representative


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from May 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board remanded the case in September 2016 for further development.  

The Veteran testified at a June 2015 travel board hearing before the undersigned.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran does not have a current respiratory disorder, to include chronic bronchitis and emphysema, as the result of disease or injury incurred in or aggravated by active service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include chronic bronchitis and emphysema, are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its September 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  See Scott v. McDonald, 789 D.3d 1375 (Fed. Cir. 2015).

Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with any of the disabilities listed in 38 C.F.R. § 3.309(a), the provisions under 38 C.F.R. §§ 3.307 and 3.309 do not apply here.

Analysis

The Veteran claims to experience current respiratory disability as the result of his in-service experiences, to include alleged exposures to herbicides, asbestos, and jet fuel and similar chemicals.  However, according to the Veteran's May 1959 enlistment examination and May 1963 separation examination, his lungs were clinically evaluated as "normal."  Further, service treatment records do not show complaints involving his lungs or respiratory system.

Moreover, in November 2016, the Joint Services Records Research Center (JSRRC) determined that VA lacked sufficient evidence to verify that the Veteran was exposed to herbicides in service.  In October 2016, VA sent the Veteran a request to provide more detailed information regarding his claimed exposure to Agent Orange, but the Veteran did not respond to this request.  The record does not reflect that he was exposed to Agent Orange during service.

In November 2016, VA determined that the Veteran's military occupational specialty as ship fitter indicates minimal probability of exposure to asbestos and that there was no evidence of record showing that the Veteran was exposed to asbestos after service.  At the June 2015 hearing, he also testified that, as part of his duties, he worked in the mid-ship pump room, which would fill with sewage, jet fuel, and diesel, and that he was exposed to red lead paint, asbestos, and diesel and jet fuel fumes during service.  In an August 2015 joint letter from the Veteran and his agent, the agent reported that the Veteran also engaged in extensive welding in areas without ventilation during service and , as a result, was exposed to welding fumes.  

Post-service medical records reveal complaints of chest congestion, coughing, and wheezing.  The Veteran was diagnosed with bronchitis with possible chronic obstructive pulmonary disease (COPD) exacerbation in November 2008, emphysema in January 2014, and emphysema/COPD in April 2015.  

In a December 2016 VA examination report, the Veteran was again diagnosed with emphysema.  The examiner opined that it was less likely than not that the Veteran's respiratory condition was due to any in-service exposure to herbicides, asbestos, or sewage, welding rod fumes, diesel and jet fuel fumes, and fumes or particles of red lead paint.  While the examiner found that the Veteran had minimal exposure to asbestos and four years of exposure to hazardous materials, such as welding fumes and fuel/paint vapors, the examiner also noted that the Veteran was exposed to the same fumes and vapors during his thirty-nine years of employment after service as a welder and steel cutter.  The examiner opined that the thirty-nine years of post-service exposure to hazardous materials was likely the critical factor in the development of his current respiratory disability.  Although the Veteran has contended to experience a respiratory disability as the result of his alleged in-service exposures, the file does not reflect that he has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As a result, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 C.F.R. § 3.102.  The claim must be denied.








[Continued on next page.]
ORDER

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and emphysema, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


